PER CURIAM.*
Respondent pled guilty to the charge of driving while intoxicated and pled no contest to the charge of improper telephone communications. Thereafter, respondent and the Office of Disciplinary Counsel (“ODC”) submitted a joint petition for consent discipline, in which the parties stipulated respondent has violated Rule 8.4(b) of the Rules of Professional Conduct. Having reviewed the petition,
*1021IT IS ORDERED that the Petition for Consent Discipline be accepted and that Russell 0. Brabham, Louisiana Bar Roll number 3362, be suspended from the practice of law for a period of one year and one day. This suspension shall be deferred in its entirety, subject to respondent’s successful completion of a five-year period of probation governed by the terms and conditions set forth in the Petition for Consent Discipline. The probationary period shall commence from the date respondent and the ODC execute a formal probation plan. Any failure of respondent to comply with the conditions of probation, or any misconduct during the probationary period; may be grounds for making the deferred suspension executory, or imposing additional discipline, as appropriate.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.

 Chief Justice Kimball not participating in the opinion.